NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ELIJAH JACKSON, JR.,             )
                                 )
           Petitioner,           )
                                 )
v.                               )                   Case No. 2D17-2166
                                 )
BANK OF AMERICA, N.A.,           )
                                 )
           Respondent.           )
________________________________ )


Opinion filed March 2, 2018.

Petition for Writ of Certiorari to the
Circuit Court for Polk County; Donald G.
Jacobsen, Judge.

Elijah Jackson, Jr., pro se.

Brittney Lauren Bell, Sara F. Holladay-
Tobias, and Emily Y. Rottmann of
McGuireWoods LLP, Jacksonville, for
Respondent.




PER CURIAM.


              Denied.


NORTHCUTT, SILBERMAN, and MORRIS, JJ., Concur.